Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 _ Page 1 of 7

PA tte neal
“ tate

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-Vv.- OF FORFEITURE AS TO SPECIFIC
: PROPERTY/
JOHN BLAIR, MONEY JUDGMENT

Defendant. 20 Cr. 342 (GBD)

WHEREAS, on or about July 9, 2020, JOHN BLAIR (the “Defendant”), and
another, was charged in three-counts of a six-count Indictment, 20 Cr. 342 (GBD) (the
Indictment”), with conspiracy to commit Hobbs Act robbery, in violation Title 18, United States
Code, Section 1951 (Count One); Hobbs Act robbery, in violation of Title 18, United States Code,
Sections 1951 and 2 (Count Three), and firearm use, carrying, possessing, and brandishing, in
violation of Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and 2 (Count Five);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and
Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section, 2461(c), of any and all
property, real and personal, that constitutes or is derived from proceeds traceable to the
commission of the offenses charged in Counts One and Three of the Indictment, including but not
limited to a sum of money in United States currency representing the amount of proceeds
personally obtained by the defendant traceable to the commission of the offenses charged in

Counts One and Three of the Indictment;

 

 
Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 Page 2 of 7

WHEREAS, on or about January __, 2021, the Defendant pled guilty to Counts
Three and Five! of the Indictment, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count Three of the Indictment and
agreed to forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c), a sum of money equal to $18,142.57 in United States
currency, representing proceeds traceable to the commission of the offense charged in Count Three
of the Indictment; and

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $18,142.57 in United States currency representing the amount of proceeds traceable to
the offense charged in Count Three of the Indictment that the Defendant personally obtained for
which the defendant is jointly and severally liable with any other defendant who is also convicted
of the offense charged in Count Three in the Indictment to the extent a forfeiture money judgment
is entered against any other defendant convicted of the offense charged in Count Three of the
Indictment;

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in $135.00 in United States currency seized from the Defendant on May 8, 2020 at
time of arrest in Bronx, NY (the “Specific Property”), which constitutes proceeds of the offense
charged in Count Three of the Indictment;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Three of the Indictment that the

 

! With respect to Count Five, the Defendant pled guilty to the lesser included offense of using and carrying a firearm
during and in relation to a crime of violence for which he may be prosecuted in a court of the United States, and
possessing a firearm in furtherance of such crime of violence, and aiding and abetting the same, in violation of Title
18, United States Code, Sections 924(c)(1)(A)(i) and 2.

 
Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 Page 3 of 7

Defendant personally obtained cannot be located upon the exercise of due diligence, with the
exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Rebecca T. Dell, of counsel, and the Defendant, and his counsel, Amy Gallicchio, Esq.,
that:

I. As aresult of the offense charged in Count Three of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $18,142.57 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count Three of the Indictment that the Defendant personally obtained, for which the
defendant is jointly and severally liable with any other defendant who is convicted of the offense
charged in Count Three of the Indictment, to the extent a forfeiture money judgment is entered
against any other defendant convicted of the offense charged in Count Three of the Indictment,
shall be entered against the Defendant.

2. As aresult of the offense charged in Count Three of the Indictment, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

 

 
Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 Page 4 of 7

3, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, JOHN BLAIR, and shall be deemed part of the sentence of the Defendant, and shall be
included in the judgment of conviction therewith.

4. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(il) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

 
Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 Page 5 of 7

on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11, Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

12, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

 
Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 Page 6 of 7

or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew's Plaza, New York,

New York 10007.

{SPACE INTENTIONALLY

LEFT BLANK]

 
Case 1:20-cr-00342-GBD Document 54 Filed 02/23/21 Page 7 of 7

15. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

LE

py. “Atktee, 20

 

REBECCA T. DELL

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2198

JOHN BLAIR

/s/ John Blair by Amy Gallicchio, Esq.
By:

 

JOHN BLAIR

/s/ Amy Gallicchio
By:

 

AMY GALLICCHIO, ESQ.
Attorney for Defendant

Federal Defenders of New York
52 Duane Street

New York, NY 10007

SO ORDERED:

OD rrcay b, . Doras

 

HONORAB) GEORGE B. DANIELS
UNI STMTES DISTRICT JUDGE

2/18/2021
DATE

2/18/2021

DATE

2/18/2021
DATE

FFR 99 20%
DATE

 
